UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7709


MARCUS ANTONIO FRIERSON,

                Plaintiff – Appellant,

          v.

M. BRADY, LPN; C. DIXON, LPN; EDWARD L. STAHL, JR., Estate
of Dr. Edward L. Stahl, Jr.,     Estate of Edward L. Stahl,
Jr., Unknown heirs of Dr. Edward L. Stahl, Jr.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:09-cv-01314-MGL)


Submitted:   March 14, 2013                 Decided:   April 17, 2013


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Antonio Frierson, Appellant Pro Se. D. Malloy McEachin,
Jr., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marcus Antonio Frierson appeals the district court’s

judgment entered for the Defendants following a jury trial on

his 42 U.S.C. § 1983 (2006) action.        We have reviewed the record

and find no reversible error.           Accordingly, Frierson’s motion

for production of transcripts is denied, and we affirm.               We

dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                               AFFIRMED




                                    2